Exhibit No. 10.55



FORBEARANCE AND COLLATERAL ACCOUNT AGREEMENT

         THIS AGREEMENT

("Agreement") is made as of November 1, 2001, by and among:



PARTIES

         (i)         ALS HOLDINGS, INC., a Delaware corporation, and ALS
WISCONSIN HOLDINGS, INC., a Delaware corporation (collectively, the
"Borrowers");

         (ii)         ALTERRA HEALTHCARE CORPORATION, a Delaware corporation
formerly known as Alternative Living Services, Inc. (the "Guarantor");

         (iii)         WASHINGTON MUTUAL BANK, FA, a federal association,
FIRSTAR BANK MILWAUKEE, N.A., and AMSOUTH BANK, the Lenders under, and as
defined in, the Financing Agreement described below (in such capacity, the
"Lenders"); and

         (iv)         WASHINGTON MUTUAL BANK, FA, a federal association,
successor by merger to Bank United, in its capacity as agent (in such capacity,
the "Agent") for the Lenders under the Financing Agreement.

RECITALS

         The Borrowers are the owners of twenty senior living facilities
(collectively, the "Facilities") located in nine states.

         The Borrowers, the Agent and the Lenders are the parties to an Amended
and Restated Financing and Security Agreement dated February 12, 1999 (as
amended to the date hereof, the "Financing Agreement"). Capitalized terms used
in this Agreement and not otherwise defined have the meanings given to them in
the Financing Agreement.

         The Agent and the Lenders are the parties to an Agency Agreement dated
as of February 12, 1999 (as amended to the date hereof, the "Agency Agreement").

         The Credit Facility provided for in the Financing Agreement is
evidenced by three Promissory Notes (as amended to the date hereof, the
"Notes"), one in favor of each of the Lenders.

         Borrowers' obligations under the Financing Agreement, the Notes and the
documents and instruments related thereto are secured by certain mortgages and
other security documents (collectively, the "Security Documents") executed by
Borrowers and Guarantor. Under the terms of the Security Documents, Borrowers
and Guarantor granted to Agent for the benefit of the Lenders liens on, and
security interests in, certain collateral, including, without limitation, all
right, title and interest of the Borrowers and the Guarantor in and to all of
the Facilities, all rents, issues and profits thereof, and all personal property
relating thereto. All property and assets of Borrowers and Guarantor in which
Agent or the Lenders are granted a lien or security interest under the terms of
the Security Documents are referred to collectively in this Agreement as the
"Collateral".



-1-

--------------------------------------------------------------------------------


         The Guarantor has guaranteed the Credit Facility provided for in the
Financing Agreement pursuant to the terms of the Guaranty of Payment Agreement
(as amended to the date hereof, the "Guaranty") dated September 28, 1998
executed by the Guarantor in favor of the Agent and the Lenders.

         The Financing Agreement, the Notes, the Guaranty, the Agency Agreement,
the Security Documents, and all other documents, instruments and agreements
evidencing, securing or otherwise relating to the Credit Facility are
collectively referred to as the "Financing Documents."

         An Event of Default exists under the Financing Documents for, without
limitation, failure of the Borrowers and the Guarantor to pay the amounts due
thereunder upon the maturity of the Notes on September 24, 2001. As a result of
such Events of Default, the Agent commenced an action entitled Washington Mutual
Bank, FA v. ALS Holdings, Inc. et al. in the Circuit Court of Milwaukee County,
Wisconsin under case no. 01-CV-009356 (the "Receivership Action").

         Borrowers desire to obtain from the Agent and the Lenders a limited
agreement to forbear in the exercise of the rights and remedies provided to the
Agent and the Lenders under the Financing Documents in order to enable the
Borrowers and the Guarantor to make arrangements to satisfy their obligations
under the Financing Documents. The Agent and the Lenders are willing to grant
such a limited forbearance on the terms and subject to the conditions, and
provisions of this Agreement.

AGREEMENT

         NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.         Financing Documents. The Financing Documents constitute valid and
binding obligations of the parties thereto.

          2.         Default and Forbearance.

                    2.1         Default. The Borrowers acknowledge that the
Notes were due and payable in full on September 24, 2001, that neither the
Borrowers nor the Guarantor have paid the amounts due thereunder and under the
other Financing Documents, and that as a result thereof (without waiver of any
other Defaults or Events of Default) an Event of Default exists under the
Financing Agreement and the other Financing Documents. As a result of such Event
of Default, the Agent and the Lenders are entitled to exercise their rights and
remedies as provided in the Financing Documents, including, without limitation,
obtaining the appointment of a receiver for the Collateral and commencement of
foreclosure on the Collateral.



-2-

--------------------------------------------------------------------------------


                    2.2         Forbearance. The Agent and the Lenders agree to
forbear from exercising their rights to obtain the appointment of one or more
receivers for the Collateral and to foreclose on the Collateral during the
Forbearance Period (as defined below). As used herein, the term "Forbearance
Period" means that time period commencing on the date of this Agreement and
ending on the earlier of (a) January 1, 2002 or (b) the date any Forbearance
Default (as defined below) occurs. Without limiting the generality of the
foregoing: (i) promptly after execution and delivery of this Agreement by all
parties, the Agent will strike the hearing scheduled for November 5, 2001 on its
motion to appoint a receiver in the Receivership Action and will not seek a
hearing on that motion during the Forbearance Period; and (ii) the Agent will
take appropriate action such that the foreclosure sale of the Facility located
in Denton County, Texas which is currently scheduled for November 6, 2001 is not
held during the Forbearance Period. Notwithstanding the foregoing, nothing
contained in this Agreement will preclude the Agent from commencing foreclosure
proceedings against the Facilities and other Collateral during the Forbearance
Period so long as it does not take actions that would require the Borrowers or
the Guarantor to file an answer or other response pleading prior to the end of
the Forbearance Period.

          3.         Cash Collateral Account

                    3.1         Creation and Control of the Account. The Agent
shall establish an interest-bearing account (the "Cash Collateral Account") at
Firstar Bank Milwaukee, N.A. ("Firstar") under the sole and exclusive control of
the Agent. The Cash Collateral Account shall be established under the name
"Washington Mutual Bank, as Agent, collateral account of ALS Holdings, Inc. and
ALS Wisconsin Holdings, Inc." and the taxpayer identification numbers associated
with the Cash Collateral Account shall be those of the Borrowers. Officers of
the Agent shall be the only persons having signature authority for, or control
over, the Cash Collateral Account. Firstar, as depositary bank with respect to
the Cash Collateral Account hereby agrees that it will comply with instructions
of the Agent directing disposition of funds held in the Cash Collateral Account
without further consent of the Borrowers or the Guarantor.

                    3.2         Deposits to the Account. The Borrowers and the
Guarantor shall cause the gross amount of all rents, issues and profits of the
Facilities and all other payments received by the Borrowers, the Guarantor or
any of their affiliates, agents, managers, lessees, independent contractors or
representatives in respect of any of the Facilities or any of the other
Collateral (all of the foregoing being referred to collectively as the "Cash
Collateral") to be deposited directly into the Cash Collateral Account. To
effect the foregoing:

                             (a)         With respect to all billings for rent
and other amounts owed by residents of the Facilities that are sent by or on
behalf of the Borrowers on or after the date of this Agreement: (i) such
billings will direct that payments be made to an address of Firstar that is
satisfactory to the Agent; (ii) will include remittance coupons which are to be
returned with the payment on such billing and which contain a bar code
indicating that the payment made with that coupon is to be deposited into the
Cash Collateral Account. That billing procedure will not be changed by the
Borrowers or the Guarantors or anyone on their behalf without the prior written
consent of the Agent.

                             (b)         Promptly, and in any event within two
business days after receipt thereof on or after the date of this Agreement,
deposit any Cash Collateral received by the Borrowers, the Guarantor or any of
their affiliates into the Cash Collateral Account or deliver the same to the
Agent for deposit in the Cash Collateral Account.



-3-

--------------------------------------------------------------------------------


                    3.3         Taxes. All funds from time to time held in the
Cash Collateral Account are referred to, collectively, as the "Deposit Funds."
Any interest on funds in the Cash Collateral Account shall be added to and
become part of the Deposit Funds. All taxes payable with respect to the Cash
Collateral Account or the interest or other income on the Deposit Funds shall be
paid by the Borrowers or the Guarantor and shall be their joint and several
obligation.



                    3.4          Security Interest. The Borrowers and the
Guarantor hereby assign, transfer and pledge to the Agent, and grant to the
Agent a security interest in, the Cash Collateral Account and the Deposit Funds
as security for all obligations of the Borrowers to the Agent or the Lenders
under the Financing Documents.



                    3.5          Disbursement of Funds to the Lenders. The first
$200,000 deposited into the Cash Collateral Account during each calendar month
or part thereof beginning with November 2001 will be distributed first to the
Agent and then to the Lenders to be applied to, or held for later application
to, amounts outstanding under the Financing Documents.

                    3.6         Release of Deposit Funds to Borrowers. All
further funds deposited into the Cash Collateral Account (other than funds
derived from sales of Collateral or other extraordinary non-operational events
or sources) during any calendar month or part thereof beginning with November
2001 and continuing through the end of the Forbearance Period will be
distributed to the Borrowers. Any Deposit Funds consisting of funds derived from
sales of Collateral or other extraordinary non-operational events or sources
will be distributed to the Agent to be applied to the Borrowers' obligations
under the Financing Documents.

                    3.7         Sweep Mechanism. Firstar, as depositary bank,
will establish a "sweep" mechanism so that the Deposit Funds to be distributed
to the Agent and the Borrowers as provided in Sections 3.5 and 3.6 will be
distributed to the appropriate recipient each business day.

                    3.8         Borrowers' Use of Deposit Funds. Unless the
Agent has otherwise consented in writing, the Borrowers shall use the Deposit
Funds released under Section 3.6 solely for the payment of the actual expenses
of the Facilities and the Borrowers shall pay all such expenses on a timely
basis; provided, however, that such released funds may be initially deposited by
the Borrowers in a bank account containing funds of other affiliates of the
Borrowers.

          4.         Further Negotiations. The parties to this Agreement intend
to negotiate in good faith during the Forbearance Period toward an ultimate
resolution of the Events of Default existing under the Financing Documents and
toward an arrangement for the use of the cash flow of the Facilities after
January 1, 2002 to pay the necessary expenses of the Facilities and the
obligations of the Borrowers under the Financing Documents. No party will be
bound to any modification of the Financing Documents unless and until final
definitive documents providing therefor have been executed by all relevant
parties and all conditions precedent to such modifications have been satisfied
or waived in writing.

          5.         No Impairment of Lien. Nothing in this Agreement shall
alter or impair the lien priority of the lien granted under any of the Security
Documents. Any assertion by the Borrowers, the Guarantor, any junior lienholder
(if any) on the Collateral, or any other party that the execution and delivery
of this Agreement or the consummation of the transactions contemplated herein
have altered or impaired the Agent's lien priority shall, at the Agent's option,
render this Agreement null and void and entitle the Agent to immediately
exercise its rights and remedies under the Security Documents.



-4-

--------------------------------------------------------------------------------


          6.         Defaults Not Cured. The Agent's and Lenders' entering into
this Agreement shall not in any way be considered to be a cure of the Borrowers'
or the Guarantor's defaults under the Financing Documents or a discharge or
novation with respect to the Notes. Neither this Agreement nor the receipt and
application of payments by the Agent and the Lenders shall constitute a waiver
by the Agent or the Lenders of their rights to foreclose on the Collateral or
otherwise to exercise any of the other rights and remedies provided in the
Financing Documents at any time or from time to time after expiration of the
Forbearance Period, nor shall any provision contained in this Agreement or the
receipt and application of any payments result in the Agent or Lenders being
estopped from exercising such rights or remedies after expiration of the
Forbearance Period. If the Borrowers or the Guarantor fail in any way fully and
completely to perform their obligations under the terms of this Agreement, the
Agent shall be entitled to proceed immediately to obtain the appointment of a
receiver for any or all of the Collateral and pursue any and all other rights
and remedies it may have under this Agreement, the Financing Documents,
applicable law, or otherwise.

          7.         No Modification. This Agreement does not constitute a
novation as to any of the Financing Documents and does not modify, alter, amend,
or in any way affect the terms and conditions of the Financing Documents or any
of them except as expressly and specifically stated herein. the Borrowers hereby
acknowledge and agree that all payments required under the terms of this
Agreement are payments in reduction of the Borrowers' preexisting obligations to
the Agent and the Lenders.

          8.         Reporting Requirements. In addition to all other financial
reporting required by the Financing Documents, on or before December 15, 2001,
the Borrowers will provide to the Agent a detailed Facility-by-Facility
operating budget for all of the Facilities for the calendar year 2002 in form
and substance reasonably acceptable to the Agent.

          9.         Default.



                    9.1         Forbearance Defaults. The occurrence of any one
or more of the following events shall constitute a "Forbearance Default" under
this Agreement: (a) any failure of the Borrowers or the Guarantor to perform its
obligations under any term or provision of this Agreement, (b) any failure of
the Borrowers or the Guarantor to pay any real or personal property taxes
assessed with respect to the Facilities prior to the date such taxes become
delinquent, (c) any failure by the Borrowers to maintain the insurance coverage
required by the Security Documents with respect to the Facilities, (d) the
revocation or suspension of any license or permit necessary for the operation of
any one or more of the Facilities for the purposes for which the same is now
operated, or (e) any other Event of Default exists which the Agent determines in
its reasonable discretion could reasonably be expected to result in any Facility
or any other material portion of the Collateral suffering a material diminution
in value. The failure of the Borrowers and the Guarantor to pay debt service
owing under the Financing Documents (other than payment of amounts to be
deposited into the Cash Collateral Account pursuant to this Agreement) will not
constitute a Forbearance Default.



-5-

--------------------------------------------------------------------------------


                    9.2         No Knowledge of Existing Forbearance Defaults.
The Borrowers and the Guarantor represent to the Agent and the Lenders that they
are not aware of the existence of any Forbearance Default on the date of this
Agreement. The Agent and the Lenders represent to the Borrowers and the
Guarantor that they are not aware of the existence of any Forbearance Default on
the date of this Agreement.

                    9.3          Remedies. Upon the occurrence of any
Forbearance Default, the Forbearance Period shall immediately terminate and the
Agent (and, as applicable, the Lenders) may, without notice to the Borrowers:
(a) apply the Deposit Funds or any portion of such Deposit Funds to payment of
the obligations secured hereby (provided, however, that such application of
Deposit Funds shall not cure or be deemed to cure any Event of Default); and (b)
exercise any and all other rights and remedies available to them at law or in
equity or under this Agreement or any of the other Financing Documents. The
Borrowers and the Guarantor agree that they will not oppose any motion made by
the Agent to appoint of Till Bruett or any other person nominated by the Agent
as receiver on the terms provided in the motion for appointment of a receiver
currently pending in the Receivership Action. Nothing in this Agreement shall
obligate the Agent to apply all or any portion of the Deposit Funds on account
of any Event of Default or any Forbearance Default.

          10.          Other Obligations. Subject to the limited forbearance
expressly provided for in this Agreement, nothing contained in this Agreement
will in any manner whatsoever alter, impair or affect the obligations of the
Borrowers or the Guarantor, or relieve the Borrowers or the Guarantor of any of
their obligations to make payments and perform all of their other obligations
required under the Financing Documents.

          11.         Tolling. All statutes of limitation and statutes of repose
applicable to the Agent or the Lenders with respect to exercise of their rights
and remedies under the Financing Documents shall be tolled, and shall not run,
during the Forbearance Period.

          12.         Remedies Cumulative. None of the rights and remedies
conferred upon or reserved to the Agent or the Lenders under this Agreement are
intended to be exclusive of any other rights or remedies, and each and every
such right and remedy shall be cumulative and concurrent, and may be enforced
separately, successively, or together, and may be exercised from time to time as
may be deemed necessary by the Agent or the Lenders.

          13.         Successors and Assigns Bound. This Agreement shall be
binding upon the Borrowers, the Guarantor, the Lenders, the Agent and their
respective successors and assigns, and shall inure to the benefit of, and may be
enforced by the Agent and the Lenders and their successors, transferees and
assigns. The Borrowers and the Guarantor shall not assign any of their rights
and obligations under this Agreement without the prior written consent of the
Agent.

          14.         No Third-Party Beneficiaries. This Agreement is intended
solely for the benefit of the Borrowers, the Guarantor, the Lenders and the
Agent and their respective successors and permitted assigns, and no third party
shall have any rights or interest in any provision of this Agreement or the
other Financing Documents.



-6-

--------------------------------------------------------------------------------


          15.         Amendment and Waiver. No amendment to this Agreement will
be valid unless it is made in writing and executed by the parties to this
Agreement. No specific waiver or forbearance for any breach of any of the terms
of this Agreement shall be considered as a general waiver of that or any other
term of this Agreement.

          16.          Entire Agreement. This Agreement (including the Exhibits
which are incorporated herein as if set forth in full) contains the complete and
entire understanding of the parties. If any provision of this Agreement is in
conflict with any provision of any of the other Financing Documents, the
provision contained in this Agreement will control.

          17.        nbsp;Severability. The invalidity, illegality, or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, all of
which shall remain in full force and effect.

          18.         Time Is of the Essence. Time is of the essence under this
Agreement and every term, covenant, and obligation contained herein.

          19.          Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas.

          20.         Effectiveness. This Agreement will not become effective
until it has been executed by all parties hereto.

          21.         Counterparts; Faxed Signatures. This Agreement may be
executed in any number of counterparts and by each party on a separate
counterpart. All such counterparts will constitute one and the same agreement.
Delivery of a signed copy of this Agreement, or of the signature page of this
Agreement, by facsimile transmission will be as effective as of delivery of an
originally executed counterpart hereof.

[END OF TEXT]



-7-

--------------------------------------------------------------------------------


 

         IN WITNESS WHEREOF

, the undersigned have executed this Agreement as of the day and year first
above written.



BORROWERS:

ALS HOLDINGS, INC.

         











By: /s/ Kristen A. Ferge



Name: Kristen A. Ferge



Title: Vice President


         







ALS WISCONSIN HOLDINGS, INC.



         









By: /s/ Kristen A. Ferge



Name: Kristen A. Ferge



Title: Vice President

         





GUARANTOR:

ALTERRA HEALTHCARE CORPORATION



         

         









By: /s/ Kristen A. Ferge



Name: Kristen A. Ferge



Title: Vice President

         





AGENT AND LENDERS:

WASHINGTON MUTUAL BANK, FA, as the Agent and as a Lender

         











By: /s/ Herbert F. Fox



Name: Herbert F. Fox



Title: First Vice President

         







FIRSTAR BANK MILWAUKEE, N.A.

         











By: /s/ Dale L. Welke



Name: Dale L. Welke



Title: Vice President

         







AMSOUTH BANK

         











By: /s/ Carl Ferris



Name: Carl Ferris



Title: Vice President

(Signature Page of Forbearance and Cash Collateral Agreement)



-8-

--------------------------------------------------------------------------------
